          Case 1:20-cr-00004-ER Document 45
                                         46 Filed 04/20/21
                                                  04/21/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                               4/21/2021
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                   April 20, 2021
                              The April 22 status conference is adjourned to June 3, 2021, at 11:00 a.m.
BY ECF                        The conference will occur remotely and by telephone. The parties are
                              instructed to call (877) 411-9748 and enter access code 3029857# when
The Honorable Edgardo Ramos prompted. Speedy trial time is excluded from April 22, 2021, until June 3,
United States District Judge  2021, in the interest of justice.
Southern District of New York SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                                4/21/2021
       Re:     United States v. Doran Santiago Ramos, 20 Cr. 4 (ER)

Dear Judge Ramos:

        A status conference in the above-captioned matter is scheduled for April 22, 2021. The
Government and defense counsel have been engaged in ongoing substantive discussions regarding
a possible pretrial resolution, including recent exchanges of additional information. However,
these discussions will not be completed in advance of the forthcoming conference. Therefore, the
Government respectfully requests that the Court adjourn the conference for a period of
approximately 45 days to continue these discussions.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from April 22, 2021 to the date
that the conference is rescheduled to permit the parties to continue negotiations regarding possible
pretrial disposition. The Government submits that the ends of justice served by the continuance
outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A).

       I have communicated with defense counsel, who has consented to the above requests.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                         By: __________________________
                                             Brett M. Kalikow
                                             Assistant United States Attorney
                                             (212) 637-2220

cc:    Zawadi S. Baharanyi, Esq. (via ECF)
